DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 8/15/2022.  In view of the applicant's amendments, the previously presented objections to the drawings, claims and specification, as well as all previously presented Section 112(a) and Section 112(b) rejections, have been withdrawn.  Section 112(f) is no longer invoked due to sufficient structure being added to claims 1, 11, and 18.
Claims 1 and 3-20 are pending.  Claim 2 has been canceled.  Claims 6 and 8 are withdrawn per election of species.  There is no art rejection for claim 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
The applicant's desire to elect with traverse stated in the reply filed on 8/15/2022 is acknowledged (Remarks, page 11).  However, the applicant is precluded from traversing the election in that, during a telephone conversation with Ms. Ashley Brown on March 8, 2022, an election was made without traverse to prosecute the invention of Species A, claims 1-5, 7, and 9-20.  Accordingly, the election is without traverse.  In the interest of compact prosecution, the grounds for the applicant’s desired traversal is addressed herein.
With no argument being presented as to the distinctiveness of the species, the applicant argues that all non-withdrawn claims are generic to the examined claims and Species A, and that such a situation indicates that a species election is not warranted insofar as all non-withdrawn claims are generic to all species.   This is not found persuasive because, assuming that is the case, it remains that all non-withdrawn claims are being examined, and if the restriction were withdrawn, the withdrawn claims 6 and 8 would then be rejoined and require examination even though the applicant has elected a species that does not include such claims.  
To the extent the applicant’s traversal is in any way properly presented, the requirement is still deemed proper and is therefore made FINAL.
 
Response to Arguments
Applicant’s arguments with respect to all examined claims have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The limitations added to all independent claims are discussed at length in the rejections.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). 
The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. US 14/849,149, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  This application fails to provide such support or enablement at least with regard to the first and second grooves being formed in the receiving channel, as well as, the first and second protrusions being formed on the downhole tool, such elements being present in all the independent claims 1, 11, and 18, with all remaining claims depending from and/or incorporating all elements of claims 1, 11, and 18.

Claim Objections
Claim 15 is objected to because of the following informalities:  “first” is an apparent typo of “third” and “second” is an apparent typo of “fourth”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US20180119498) [Christie], in view of McCormick (US20150308207) and Lan et al. (US20170114595) [Lan].
Claim 1  Christie discloses a roller assembly 1 [Figs. 1-6F; para. 0001], comprising: 
a body 2,5,7,6,8 [Fig. 5A; para. 0052,0053] having a receiving chamber extending along an axis, wherein the receiving chamber is configured to receive a downhole tool [Figs. 2,5A,5B; para. 0050,0051], the receiving chamber axis being aligned with and co-linear to a longitudinal axis of the installed tool [Figs. 1,2]; 
a plurality of wheels 3 coupled to the body and configured to rotate relative to the body [para. 0050].
Christie otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) an orienting feature of the body, wherein the orienting feature extends from a surface of the body and outwardly from the receiving chamber axis, and wherein the roller assembly is rotationally balanced about the receiving chamber axis, (2) that the orienting feature comprises a first portion extending from the surface and a second portion extending from the surface, wherein the first portion and the second portion converge at a vertex of the orienting feature, nor (3) that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and wherein the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool.
McCormick discloses a wheeled roller assembly 1 [Figs. 1-5; abstract; para. 0160], comprising: a body 4 having a receiving chamber extending along an axis [Fig. 4; i.e., an axis along and parallel to the body axis, the body axis being the rotational center 15, such receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169], wherein the receiving chamber is configured to receive a downhole tool 2 [Fig. 4; para. 0160], and an orienting feature 8 of the body, wherein the orienting feature extends from a surface of the body and outwardly from the receiving chamber axis [Figs. 1-4; para. 0170,0171], and wherein the roller assembly is rotationally balanced about the receiving chamber axis [as shown by the symmetry in Figs. 2-4, with the rotational center 15 also being in the middle].
McCormick further discloses the orienting feature having a vertex as shown on McCormick Fig. 1 when looking at the top of the orienting feature on such figure.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie to provide an orienting feature of the body, wherein the orienting feature extends from a surface of the body and outwardly from the Christie receiving chamber axis, as disclosed for the very similar rolling assembly of McCormick, and to place such orienting feature on the Christie body, in two longitudinally placed portions, each portion integrated with a separate one of the Christie hinged segments 5,7, such that such portions would join to form the complete orienting feature upon closing the Christie hinge, such feature being vertically aligned with the Christie receiving chamber axis, such that the Christie roller assembly, with the orienting feature in place, remains rotationally balanced about the Christie receiving chamber axis as it was about the McCormick receiving chamber axis, and further such that the orienting feature comprises a first of such portions extending from the surface and a second of such portions extending from the surface, wherein the first portion and the second portion converge at a vertex of the orienting feature, the vertex being to the point on the combined orienting feature portions that is farthest from the base, i.e., where the portions are integrated into the body.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would have predictable orientation with the wellbore, such orienting feature positioning and orienting the rolling assembly.
Christie, as modified, does not explicitly disclose (3) that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and wherein the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool.
Lan discloses a body 222 having a receiving channel [therethrough] extending along an axis configured to receive a downhole tool 210 [Fig. 3; para. 0018,0019], wherein the tool comprises one or more first grooves 214 formed on the downhole tool [e.g., a first of the plurality of grooves] and configured to engage with one or more first protrusions/lips 224 [e.g., a first of the plurality of protrusions/lips] formed in the receiving channel to block axial motion of the roller assembly relative to the downhole tool [para. 0012], and wherein the tool comprises one or more second grooves 214 formed on the downhole tool [e.g., a second of the plurality of grooves] and configured to engage with one or more second protrusions 224 [e.g., a second of the plurality of protrusions/lips] formed in the receiving channel to block rotational motion of the roller assembly relative to the downhole tool [e.g., the inclusion of stops in, e.g., the second of the plurality of second grooves, the stops cooperating with the protrusions/lips to prevent relative rotation between the body and the downhole tool; para. 0012].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie, as modified, such that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and such that the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool, the converse positioning of such first and second grooves and first and second protrusions being disclosed by Lan, and the reversal of such positioning (i.e., grooves on the body and protrusions on the downhole tool) for this combination being obvious to one having ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would remain positioned as desired with regard to the relative positioning of the body and the downhole tool.


Claim 3  Christie, as modified with respect to claim 1, discloses a cutout extending through the orienting feature and forming a passage between the surface, the first portion, and the second portion [the “handle” shape of McCormick will also form such a cutout in the combination; mmm Fig. 2].
Claim 4  Christie, as modified with respect to claim 1, discloses that a first wheel of the plurality of wheels coupled to a first side portion 5 of the body, the roller assembly comprises a second wheel of the plurality of wheels coupled to a second side portion 7 of the body, and the first wheel and the second wheel are configured to rotate about an additional axis [such additional axis being a wheels axis extending between the centers of both wheels 3; Figs. 2,3,5].
Claim 5  Christie, as modified with respect to claim 1, discloses that a first radial dimension from the additional axis to the vertex of the orienting feature exceeds respective second radial dimensions from the additional axis to corresponding diametric ends of the first and second wheels of the plurality of wheels [i.e., the radius of each wheels is shorter than the distance between the wheels axis (between the centers of the wheels) and the vertex of the orienting feature, which, of necessity must extend beyond the wheel outer edges in the upper direction; as would be shown by adding the orienting feature of the combination to the left position on Fig. 2, and as analogously shown in McCormick Fig. 4].
Claim 7  Christie, as modified with respect to claim 1, discloses that the orienting feature comprises a triangular shape or an oblong shape [e.g., the shape of the orienting feature 8 in McCormick Figs. 1,2].
Claim 9  Christie, as modified with respect to claim 1, discloses that the body comprises a cutout positioned between the first portion and the second portion and extending from the surface to the receiving chamber [as discussed at claim 1; the “handle” shape of McCormick will also form such a cutout in the combination; Fig. 2].
Claim 11  As discussed with respect to claim 1, Christie discloses a system [Figs. 1-6F; para. 0001], comprising: 
a downhole tool [para. 0050,0051]; and 
a roller assembly 1, comprising: 
a body 2,5,7,6,8 [Fig. 5A; para. 0052,0053] having a receiving chamber formed therein and configured to receive the downhole tool [Figs. 2,5A,5B], the receiving chamber having a central axis aligned with and co-linear to a longitudinal axis of the installed tool [Figs. 1,2];
a plurality of wheels 3 coupled to the body and configured to rotate relative to the body [para. 0050].
Christie otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) an orienting feature protruding from a surface of the body and extending outwardly from the central axis of the receiving chamber, wherein the roller assembly is rotationally balanced about the central axis, (2) that the orienting feature comprises a first portion extending from the surface and a second portion extending from the surface, wherein the first portion and the second portion converge at a vertex of the orienting feature, nor (3) that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and wherein the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool.
McCormick discloses a wheeled roller assembly 1 [Figs. 1-5; abstract; para. 0160], comprising: a body 4 having a receiving chamber extending along an axis [Fig. 4; i.e., an axis along and parallel to the body axis, the body axis being the rotational center 15, such receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169], wherein the receiving chamber is configured to receive a downhole tool 2 [Fig. 4; para. 0160], and an orienting feature 8 of the body, wherein the orienting feature extends from a surface of the body and outwardly from the receiving chamber axis and the longitudinal axis of the tool in the receiving chamber [Figs. 1-4; para. 0170,0171], and wherein the roller assembly is rotationally balanced about receiving chamber axis and the longitudinal axis of the tool [as shown by the symmetry in Figs. 2-4 with the rotational center 15 also being in the middle].
McCormick further discloses the orienting feature having a vertex as shown on McCormick Fig. 1 when looking at the top of the orienting feature on such figure.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie to provide an orienting feature of the body, wherein the orienting feature extends from a surface of the body and outwardly from the Christie body axis, as disclosed for the very similar rolling assembly of McCormick, and also from the Christie receiving chamber axis (such axis in the combination now being co-linear along the entire length of the longitudinal axis of the tool, in that Christie completely encloses the tool, centering such tool in the receiving chamber), and to place such orienting feature on the Christie body, in two longitudinally placed portions, each portion integrated with a separate one of the Christie hinged segments 5,7, such that such portions would join to form the complete orienting feature upon closing the Christie hinge, such feature being vertically aligned with the Christie body axis and the receiving chamber axis, such that the Christie roller assembly, with the orienting feature in place, remains rotationally balanced about the Christie body axis as it was about the McCormick body axis, and also about the Christie receiving chamber axis, as evident from the symmetry of the body portions 5,7, in the wheel to wheel end view, and further such that the orienting feature comprises a first of such portions extending from the surface and a second of such portions extending from the surface, wherein the first portion and the second portion converge at a vertex of the orienting feature, the vertex being to the point on the combined orienting feature portions that is farthest from the base, i.e., where the portions are integrated into the body.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would have predictable orientation with the wellbore, such orienting feature positioning and orienting the rolling assembly.
Christie, as modified, does not explicitly disclose (3) that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and wherein the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool.
Lan discloses a body 222 having a receiving channel [therethrough] extending along an axis configured to receive a downhole tool 210 [Fig. 3; para. 0018,0019], wherein the tool comprises one or more first grooves 214 formed on the downhole tool [e.g., a first of the plurality of grooves] and configured to engage with one or more first protrusions/lips 224 [e.g., a first of the plurality of protrusions/lips] formed in the receiving channel to block axial motion of the roller assembly relative to the downhole tool [para. 0012], and wherein the tool comprises one or more second grooves 214 formed on the downhole tool [e.g., a second of the plurality of grooves] and configured to engage with one or more second protrusions 224 [e.g., a second of the plurality of protrusions/lips] formed in the receiving channel to block rotational motion of the roller assembly relative to the downhole tool [e.g., the inclusion of stops in, e.g., the second of the plurality of second grooves, the stops cooperating with the protrusions/lips to prevent relative rotation between the body and the downhole tool; para. 0012].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie, as modified, such that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and such that the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool, the converse positioning of such first and second grooves and first and second protrusions being disclosed by Lan, and the reversal of such positioning (i.e., grooves on the body and protrusions on the downhole tool) for this combination being obvious to one having ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would remain positioned as desired with regard to the relative positioning of the body and the downhole tool.
Claim 12  Christie, as modified with respect to claim 11, discloses that the downhole tool is rotationally balanced about an additional axis of the downhole tool [i.e., the above-referenced longitudinal axis of the tool, the rotational balancing arising from the rolling assembly center of gravity/mass being vertically above and aligned with the body axis and the receiving chamber axis, and wherein, in an installed configuration of the downhole tool with the roller assembly [i.e., when the tool is positioned in the receiving chamber], the additional axis is co-linear to the receiving chamber central axis [i.e., the additional axis is the same as the receiving chamber central axis when the tool is installed, since the body defines the receiving chamber axis at the center of and within the receiving chamber, and the receiving chamber positions and centers the tool within the receiving chamber].
Claim 13  Christie, as modified with respect to claim 11, discloses that the central axis [i.e., of the receiving chamber] is a first axis, a first wheel of the plurality of wheels 3 is configured to rotate about a second axis [i.e., between the centers of the wheels] extending orthogonally to the first axis [i.e., they are at right angles when they intersect], and the orienting feature extends from the surface along a third axis orthogonal to the first axis and the second axis [the third axis is essentially “z” in an “x,y,z” coordinate system where the second/wheels axis is “x” and the receiving chamber central first axis is “y”; this relationship can be seen from Fig. 2 after the combination wherein the orienting feature would extend leftwardly from proximate 25, such that its “third” axis would extend rightwardly to intersect the wheels axis and the first axis, the first axis extending into the page].
Claim 14  Christie, as modified with respect to claim 11, discloses that the body comprises: a third portion 5 having a first wheel of the plurality of wheels 3 coupled thereto; a fourth portion 7 having a second wheel of the plurality of wheels 3 coupled thereto; and a hinge 9 pivotably coupling the third portion to the fourth portion to enable the roller assembly to transition between an open configuration [Fig. 5] to receive the downhole tool and a closed configuration [Fig. 2] to wrap about an exterior of the downhole tool [as discussed at claim 11; para. 0053].
Claim 15  Christie, as modified with respect to claim 11, discloses, as Christie’s less preferred hinge-closing choice, that the hinge could be secured in the closed position using a conventional bolt through flange holes [para. 0085], and this is the receiver and tab assembly of this claim, i.e., that the first portion comprises a receiver [a first female flange] and the second portion comprises one or more tabs [a second female flange], wherein the one or more tabs are configured to engage with the receiver [i.e., the flanges align for a pin/bolt, etc.] in the closed configuration of the roller assembly.  From Christie, it is clear that there are two choices available to a person of ordinary skill in the art as to how to secure the hinge in a closed position, the preferred manner of Figs. 1-7C, or the manner of this claim, i.e., pins/bolts through flange holes.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie, as modified, to consider both options and choose the less preferred, but well-known, pin/bolt and flanges assembly.  One of ordinary skill in the art would reasonably have expected that this choice would have been within the skill of the art and would yield and achieve the predictable result that a less complicated hinge-closing assembly would be in use.
Claim 16  Christie, as modified with respect to claim 11, discloses that the orienting feature comprises a triangular profile, an oblong profile [e.g., the shape of the orienting feature 8 in McCormick Figs. 1,2], a semi-circular profile, or a ribbed profile.
Claim 17  Christie, as modified with respect to claim 11, discloses that the first and second portions abut one another and define a channel between the first portion, the second portion, and the surface [as discussed at claim 11; the “handle” shape of McCormick will also form such a cutout in the combination; Fig. 2].
Claim 18  As discussed with respect to claims 1 and 11, Christie discloses a system 1 [Figs. 1-6F; para. 0001], comprising: 
a downhole tool configured to be conveyed through a wellbore [para. 0050,0051]; and 
a roller assembly 1 configured to couple to the downhole tool [Figs. 2,5A,5B], the roller assembly comprising: 
a receiving chamber extending through a body 2,5,7,6,8 [Fig. 5A; para. 0052,0053] of the roller assembly and along a first axis, the first/receiving chamber axis being aligned with and co-linear to the longitudinal axis of the installed downhole tool [Figs. 1,2], wherein the receiving chamber is configured to receive the downhole tool [Figs. 2,5,5A,5B]; 
a plurality of wheels 3 configured to engage with a surface of the wellbore and rotate about a second/wheels axis [extending between the centers of the wheels].
Christie otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) an orienting feature extending orthogonally to the first/receiving chamber axis and the second/wheels axis and configured to engage with the surface of the wellbore, wherein a center of mass of the roller assembly is along the first/receiving chamber axis, (2) that the orienting feature comprises a first portion and a second portion, wherein the first portion and the second portion converge at a vertex of the orienting feature, nor (3) that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and wherein the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool.
McCormick discloses a wheeled roller assembly 1 [Figs. 1-5; abstract; para. 0160], comprising: a body 4 having a receiving chamber extending along a first axis [Fig. 4; i.e., an axis along and parallel to the body axis, the body axis being the rotational center 15, such first/receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169], wherein the receiving chamber is configured to receive a downhole tool 2 [Fig. 4; para. 0160], and an orienting feature 8 of the body, wherein the orienting feature is configured to engage with a surface of the wellbore [para. 0170] and extends from a surface of the body and orthogonally outwardly from the first/receiving chamber axis, i.e., the longitudinal axis of the tool in the receiving chamber, the second/wheels axis, and the rotational center of the roller assembly shown as 15 [Figs. 1-4; para. 0170,0171], and wherein a center of mass of the roller assembly is along the first/receiving chamber axis [as shown by the left-right symmetry in Figs. 2-4 with the rotational center 15 also being in the middle and the orienting feature being vertically above and aligned with the first/receiving chamber axis].
McCormick further discloses the orienting feature having a vertex as shown on McCormick Fig. 1 when looking at the top of the orienting feature on such figure.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie to provide an orienting feature of the body, wherein the orienting feature is configured to engage a surface of the wellbore and extends from a surface of the body and orthogonally outwardly from the Christie body axis and the second/wheels axis, as disclosed for the very similar rolling assembly of McCormick, and also from the Christie first/receiving chamber axis (such axis now being co-linear along the entire length of the longitudinal axis of the tool, in that Christie completely encloses the tool, centering such tool in the receiving chamber), and to place such orienting feature on the Christie body, in two longitudinally placed portions, each portion integrated with a separate one of the Christie hinged segments 5,7, such that such portions would join to form the complete orienting feature, while still allowing the opening and closing the Christie hinge, such orienting feature thus being vertically aligned with the Christie body axis and the first/receiving chamber axis, and further such that the orienting feature comprises a first of such portions and a second of such portions, wherein the first portion and the second portion converge at a vertex of the orienting feature, i.e., the vertex being to the point on the combined orienting feature portions that is farthest from the base, i.e., where the portions are integrated into the body.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would have predictable orientation with the wellbore, such orienting feature positioning and orienting the rolling assembly.
Christie, as modified, does not explicitly disclose (3) that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and wherein the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool.
Lan discloses a body 222 having a receiving channel [therethrough] extending along an axis configured to receive a downhole tool 210 [Fig. 3; para. 0018,0019], wherein the tool comprises one or more first grooves 214 formed on the downhole tool [e.g., a first of the plurality of grooves] and configured to engage with one or more first protrusions/lips 224 [e.g., a first of the plurality of protrusions/lips] formed in the receiving channel to block axial motion of the roller assembly relative to the downhole tool [para. 0012], and wherein the tool comprises one or more second grooves 214 formed on the downhole tool [e.g., a second of the plurality of grooves] and configured to engage with one or more second protrusions 224 [e.g., a second of the plurality of protrusions/lips] formed in the receiving channel to block rotational motion of the roller assembly relative to the downhole tool [e.g., the inclusion of stops in, e.g., the second of the plurality of second grooves, the stops cooperating with the protrusions/lips to prevent relative rotation between the body and the downhole tool; para. 0012].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie, as modified, such that the body comprises one or more first grooves formed in the receiving channel and configured to engage with one or more first protrusions formed on the downhole tool to block axial motion of the roller assembly relative to the downhole tool, and such that the body comprises one or more second grooves formed in the receiving channel and configured to engage with one or more second protrusions formed on the downhole tool to block rotational motion of the roller assembly relative to the downhole tool, the converse positioning of such first and second grooves and first and second protrusions being disclosed by Lan, and the reversal of such positioning (i.e., grooves on the body and protrusions on the downhole tool) for this combination being obvious to one having ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would remain positioned as desired with regard to the relative positioning of the body and the downhole tool.
Claim 19  Christie, as modified with respect to claim 18, discloses the body of the roller assembly, wherein the orienting feature is formed integrally with the body [as discussed at claim 18].
Claim 20  Christie, as modified with respect to claim 18, discloses a cable coupled to the downhole tool and configured to convey the downhole tool and the roller assembly through the wellbore [McCormick para. 0002,0021,0216].

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 10 were not located in one reference, or a reasonable combination of references, particularly with regard to the counter-weight features and their positioning.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hradicky et al. (WO2018227198) and McCormick (WO2019088850). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676